 



Exhibit 10.1
EXECUTION VERSION
250,000 Shares
NRG Energy, Inc.
3.625% Perpetual Convertible Preferred Stock,
par value $0.01 per share
STOCK PURCHASE AGREEMENT
     WHEREAS, NRG Energy, Inc., a Delaware corporation (the “Company”),
proposes, upon the terms and considerations set forth herein, to issue and sell
to Credit Suisse First Boston Capital LLC, as the purchaser (the “Purchaser”),
250,000 shares of its 3.625% Perpetual Convertible Preferred Stock, par value
$0.01 per share (the “Shares”); and
     WHEREAS, the Shares will have the terms and provisions contained in the
Certificate of Designations to be filed with the Delaware Secretary of State as
of the date hereof (the “Certificate of Designations”); and
     WHEREAS, the Shares will be convertible into cash and shares of NRG’s par
value $.01 Common Stock (the “Common Stock”) in accordance with the Certificate
of Designations; and
     WHEREAS, the Shares will be offered and sold to the Purchaser without
registration under the Securities Act of 1933, as amended (the “Act”), in
reliance on an exemption pursuant to Section 4(2) under the Act;
     NOW, THEREFORE, this Stock Purchase Agreement (this “Agreement”), dated as
of August 10, 2005, is entered into to confirm the agreement concerning the
purchase of the Shares by the Purchaser from the Company.
     1. Representations, Warranties and Agreements of the Company. The Company
represents, warrants and agrees, as of the date hereof and as of the Closing
Date (as defined below), as follows:
          (a) The Company’s Annual Report on Form 10-K most recently filed with
the Securities and Exchange Commission (the “Commission”) and all subsequent
reports (collectively, the “Exchange Act Reports”) which have been filed by the
Company with the Commission or sent to stockholders pursuant to the Securities
and Exchange Act of 1934, as amended (the “Exchange Act”), do not include any
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading. Such documents, when they were filed with the
Commission, conformed in all material respects to the requirements of the
Exchange Act and the rules and regulations of the Commission thereunder.
          (b) When the Shares are issued and delivered pursuant to this
Agreement, such Shares will not be of the same class (within the meaning of
Rule 144A under the Act) as securities of the Company that are listed on a
national securities exchange registered under Section 6 of the Exchange Act or
that are quoted in a United States automated inter-dealer quotation system.

 



--------------------------------------------------------------------------------



 



          (c) Neither the Company nor any of its subsidiaries is, nor after
giving effect to the sale of the Shares and upon application of the proceeds
thereof will be, an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.
          (d) The purchase of the Shares pursuant hereto is exempt from the
registration requirements of the Act. No form of general solicitation or general
advertising within the meaning of Regulation D (including, but not limited to,
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar medium or broadcast over television or radio, or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising) was used by the Company or any of its
representatives in connection with the sale of the Shares.
          (e) The Company and each of its subsidiaries have been duly organized
and are validly existing and in good standing under the laws of their respective
jurisdictions of organization, are duly qualified to do business and are in good
standing as foreign corporations in each jurisdiction in which their respective
ownership or lease of property or the conduct of their respective businesses
requires such qualification (except such failures to qualify as are not, either
individually or in the aggregate, material to the Company and its subsidiaries
taken as a whole), and have all power and authority necessary to own or hold
their respective properties and to conduct the businesses in which they are
engaged.
          (f) The Company has the capitalization as set forth in the Exchange
Act Reports, and all of the issued shares of capital stock of the Company have
been duly authorized and validly issued and are fully paid and non-assessable;
and, except as disclosed in the Exchange Act Reports, all of the issued shares
of capital stock of each subsidiary of the Company have been duly and validly
authorized and issued and are fully paid and non-assessable and (except (i) for
directors’ qualifying shares or foreign national qualifying capital stock, and
(ii) as pledged to secure indebtedness of the Company and/or its subsidiaries
pursuant to credit facilities, indentures and other instruments evidencing
indebtedness as set forth in the Exchange Act Reports and existing on the date
hereof) are owned directly or indirectly by the Company, free and clear of all
liens, encumbrances, equities or claims.
          (g) The Company has all requisite corporate power and authority to
issue and sell the Shares. The Shares have been duly authorized by the Company
and, when issued and upon delivery to the Purchaser against payment therefor in
accordance with the terms hereof, will be validly issued, fully paid and
nonassessable, and will not be subject to any preemptive or similar rights.
          (h) The Company has all requisite corporate power and authority to
enter into this Agreement and the Credit Agreement Amendment (as defined below).
This Agreement has been duly authorized, executed and delivered by the Company
and is the legally valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms.
          (i) The issue and sale of the Shares, the compliance by the Company
with all of the provisions of the Certificate of Designations, the First
Amendment, dated as of August 5, 2005 (the “Credit Agreement Amendment”), to the
Credit Agreement, dated as of December 23, 2003, as amended and restated as of
December 24, 2004, by and among the Company, NRG Power Marketing, Inc., and the
lenders party thereto (as further amended by the Credit Agreement Amendment, the
“Credit Agreement”), and this Agreement and the consummation of the transactions
contemplated hereby and thereby (i) will not conflict with or result in a breach
or violation of any of the terms or provisions of, or constitute a default
under, any indenture, mortgage, deed of trust, loan agreement, lease or other
agreement or instrument to which the Company or any of its subsidiaries is a
party or by which the Company or any of its subsidiaries is bound or to which
any of the property or assets of the Company or any of its

2



--------------------------------------------------------------------------------



 




subsidiaries is subject, (ii) will not result in any violation of the provisions
of the charter, by-laws or applicable organizational documents of the Company or
any of its subsidiaries or (iii) will not violate any statute or any order, rule
or regulation of any court or governmental agency or body having jurisdiction
over the Company or any of its subsidiaries or any of their properties or
assets; and no consent, approval, authorization or order of, or filing,
registration or qualification with any such court or governmental agency or body
is required for the issue and sale of the Shares, the consummation by the
Company of the transactions contemplated by this Agreement, the Certificate of
Designations or the Credit Agreement Amendment, except (x) in the cases of
clauses (i) and (iii) only, for such defaults, violations and failures as would
not reasonably be expected to have, either individually or in the aggregate, a
material adverse change, or any development involving a prospective material
adverse change, in or affecting the management, condition, financial or
otherwise, stockholders’ equity, results of operations, business or prospects of
the Company and its subsidiaries, taken as a whole (a “Material Adverse
Effect”); (y) such consent, approvals, authorizations, orders, filings,
registrations or qualifications that have been obtained or where failure to do
so would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect; and (z) such consents, approvals, authorizations,
orders, filings, registrations or qualifications as may be required under state
securities or Blue Sky laws in connection with the purchase of the Shares by the
Purchaser.
          (j) Except as disclosed in the Exchange Act Reports, there are no
contracts, agreements or understandings between the Company and any person
granting such person the right to require the Company to file a registration
statement under the Act with respect to any securities of the Company (other
than the registration rights agreements relating to the Company’s 8% Second
Priority Senior Secured Notes due 2013 (the “Secured Notes”) and the Company’s
outstanding 4.0% Perpetual Convertible Preferred Stock) owned or to be owned by
such person or to require the Company to include such securities in the
securities being registered pursuant to any registration statement filed by the
Company under the Act.
          (k) During the six-month period preceding the date of this Agreement,
none of the Company or any other person acting on behalf of the Company has
offered or sold to any person any Shares, or any securities of the same or a
similar class as the Shares, other than Shares sold to the Purchaser hereunder.
The Company will take reasonable precautions designed to insure that any offer
or sale, direct or indirect, in the United States or to any U.S. person (as
defined in Rule 902 under the Act), of any Shares or any substantially similar
security issued by the Company, within six months subsequent to the Closing
Date, is made under restrictions and other circumstances reasonably designed not
to affect the status of the sale of the Shares to the Purchaser contemplated by
this Agreement as a transaction exempt from the registration provisions of the
Act; including any sales pursuant to Rule 144A under, or Regulations D or S of,
the Act.
          (l) Except as disclosed in the Exchange Act Reports, neither the
Company nor any of its subsidiaries has sustained, since the date of the latest
audited financial statements included in the Exchange Act Reports, any material
loss or interference with its business from fire, explosion, flood or other
calamity, whether or not covered by insurance, or from any labor dispute or
court or governmental action, order or decree; and, since such date, there has
not been any change in the stockholders’ equity or long-term debt of the Company
or any of its subsidiaries or Material Adverse Effect.
          (m) The financial statements (including the related notes and
supporting schedules) included in the Exchange Act Reports present fairly the
financial condition and results of operations of the entities purported to be
shown thereby, at the dates and for the periods indicated, and have been
prepared in conformity with generally accepted accounting principles applied on
a consistent basis throughout the periods involved.

3



--------------------------------------------------------------------------------



 



          (n) Each of KPMG LLP and PricewaterhouseCoopers LLP, each of whom has
certified certain financial statements of the Company and whose report appears
in the Exchange Act Reports, was an independent registered public accounting
firm with respect to the Company within the meaning of the Securities Act and
the applicable rules and regulations thereunder adopted by the Commission and
the Public Company Accounting Oversight Board during the periods covered by the
financial statements on which they reported contained in the Exchange Act
Reports.
          (o) Except as disclosed in the Exchange Act Reports, the Company and
each of its subsidiaries has good and marketable title in fee simple to all real
property and good and marketable title to all personal property owned by them,
in each case free and clear of all liens, encumbrances and defects, except as do
not materially affect the value of the property of the Company and its
subsidiaries taken as a whole and do not materially interfere with the use made
and proposed to be made of such property by the Company or any of its
subsidiaries; and all real property and buildings held under lease by the
Company or any of its subsidiaries are held by them under valid, subsisting and
enforceable leases, with such exceptions as are not material and do not
interfere with the use made and proposed to be made of such property and
buildings by the Company or any of its subsidiaries.
          (p) Except as disclosed in the Exchange Act Reports, the Company and
each of its subsidiaries carry, or are covered by, insurance in such amounts and
covering such risks as is adequate for the conduct of their respective
businesses and the value of their respective properties and as is customary for
companies engaged in similar businesses in similar industries, except as would
not reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.
          (q) Except as disclosed in the Exchange Act Reports, the Company and
each of its subsidiaries (i) own or possess adequate rights to use all material
patents, patent applications, trademarks, service marks, trade names, trademark
registrations, service mark registrations, copyrights and licenses necessary for
the conduct of their respective businesses and (ii) have no reason to believe
that the conduct of their respective businesses will conflict with, and have not
received any notice of any claim of conflict with, any such rights of others,
except with respect to clause (ii) as would not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.
          (r) Except as disclosed in the Exchange Act Reports, there are no
legal or governmental proceedings pending to which the Company or any of its
subsidiaries is a party or of which any property or assets of the Company or any
of its subsidiaries is the subject that, if determined adversely to the Company
or any of its subsidiaries, could have a Material Adverse Effect, and to the
best of the Company’s knowledge, no such proceedings are threatened or
contemplated by governmental authorities or threatened by others.
          (s) No relationship, direct or indirect, that would be required to be
described in a Company’s registration statement pursuant to Item 404 of
Regulation S-K, exists between or among the Company on the one hand, and the
(i) directors or officers, (ii) nominees for directors, (iii) stockholders
owning of record or beneficially owning more than 5% of any class of the
Company’s voting securities, or (iv) any immediate family member of any of the
foregoing, of the Company, on the other hand, that has not been described in the
Exchange Act Reports.
          (t) No labor disturbance by the employees of the Company or any of its
subsidiaries exists or, to the knowledge of the Company or any of its
subsidiaries, is imminent that could be expected to have a Material Adverse
Effect.

4



--------------------------------------------------------------------------------



 



          (u) The Company is in compliance in all material respects with all
presently applicable provisions of the Employee Retirement Income Security Act
of 1974, as amended, including the regulations and published interpretations
thereunder (“ERISA”); no “reportable event” (as defined in ERISA) has occurred
with respect to any “pension plan” (as defined in ERISA) for which the Company
would have any liability; the Company has not incurred and does not expect to
incur liability under (i) Title IV of ERISA with respect to termination of, or
withdrawal from, any “pension plan” or (ii) Sections 412 or 4971 of the Internal
Revenue Code of 1986, as amended, including the regulations and published
interpretations thereunder (the “Code”); and each “pension plan” for which the
Company would have any liability that is intended to be qualified under Section
401(a) of the Code is so qualified in all material respects and nothing has
occurred, whether by action or by failure to act, which would cause the loss of
such qualification.
          (v) Except as disclosed in the Exchange Act Reports, the Company has
filed all federal, state and local income and franchise tax returns required to
be filed through the date hereof and has paid all taxes due thereon (except
where any payment is being contested in good faith), and no tax deficiency has
been determined adversely to the Company or any of its subsidiaries that has had
(nor does the Company have any knowledge of any tax deficiency that, if
determined adversely to the Company or any of its subsidiaries, might have) or
could reasonably be expected to have a Material Adverse Effect.
          (w) Except as disclosed in the Exchange Act Reports, since
December 31, 2004 through the date hereof, the Company has not (i) issued or
granted any securities (other than the Secured Notes and registered notes
offered in exchange therefor)), (ii) incurred any liability or obligation,
direct or contingent, other than liabilities and obligations that were incurred
in the ordinary course of business, (iii) entered into any transaction not in
the ordinary course of business or (iv) declared or paid any dividend on its
capital stock.
          (x) Except as disclosed in the Exchange Act Reports, the Company
(i) makes and keeps accurate books and records and (ii) maintains internal
accounting controls that provide reasonable assurance that (A) transactions are
executed in accordance with management’s authorization, (B) transactions are
recorded as necessary to permit preparation of its financial statements and to
maintain accountability for its assets, (C) access to its assets is permitted
only in accordance with management’s authorization and (D) the reported
accountability for its assets is compared with existing assets at reasonable
intervals.
          (y) Except as disclosed in the Exchange Act Reports, neither the
Company nor any of its subsidiaries (i) is in violation of its charter, by-laws
or applicable organizational documents, (ii) is in default in any material
respect, and no event has occurred that, with notice or lapse of time or both,
would constitute such a default, in the due performance or observance of any
term, covenant, condition or other obligation contained in any material
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which it is a party or by which it is bound or to which any of its
properties or assets is subject or (iii) is in violation in any material respect
of any law, ordinance, governmental rule, regulation or court decree to which it
or its property or assets may be subject or has failed to obtain or maintain any
material license, permit, certificate, franchise or other governmental
authorization or permit necessary to the ownership of its property or to the
conduct of its business.
          (z) Neither the Company nor any of its subsidiaries, nor, to the
Company’s knowledge, any director, officer, agent, employee or other person
associated with or acting on behalf of the Company or any of its subsidiaries,
has used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expense relating to political activity; made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; violated or is

5



--------------------------------------------------------------------------------



 




in violation of any provision of the Foreign Corrupt Practices Act of 1977; or
made any bribe, rebate, payoff, influence payment, kickback or other unlawful
payment.
          (aa) Except as disclosed in the Exchange Act Reports and except for
such matters as would not, individually or in the aggregate, result in a
Material Adverse Effect, the Company and any of its subsidiaries (1) are
conducting and have conducted their businesses, operations and facilities in
compliance with Environmental Laws (as defined below); (2) have duly obtained,
possess, maintain in full force and effect, and have fulfilled and performed all
of their obligations under any and all permits, licenses or registrations
required under Environmental Law (“Environmental Permits”); (3) are not party
to, or otherwise bound by, any written contract under which the Company or any
of its subsidiaries is obligated by any representation, warranty,
indemnification, covenant or restriction to undertake any material liability
under Environmental Law or related to the remediation of any Hazardous
Substances (as defined below); (4) have not received any written notice from a
governmental authority or any other third party alleging any violation of
Environmental Law or liability thereunder (including, without limitation,
liability as a “potentially responsible party” and/or for costs of investigating
or remediating sites containing Hazardous Substances and/or damages to natural
resources); (5) are not subject to any pending or, to the knowledge of the
Company or any of its subsidiaries, threatened claim or other legal proceeding
under any Environmental Laws against the Company or its subsidiaries; and (6) do
not have any knowledge of any pending Environmental Law, or any unsatisfied
condition in an Environmental Permit, or any release of Hazardous Substances
that, individually or in the aggregate, would reasonably be expected to form the
basis of any such claim or legal proceeding against the Company or its
subsidiaries or to require any material capital expenditures to maintain the
Company’s or the subsidiaries’ compliance with Environmental Law or with their
Environmental Permits. As used in this paragraph, “Environmental Laws” means any
and all applicable federal, state, local, and foreign laws, statutes,
ordinances, rules, regulations, enforceable requirements and common law, or any
enforceable administrative or judicial interpretation, order, consent, decree or
judgment thereof, relating to pollution or the protection of human health or the
environment, including, without limitation, those relating to, regulating, or
imposing liability or standards of conduct concerning (i) noise or odor;
(ii) emissions, discharges, releases or threatened releases of Hazardous
Substances into ambient air, surface water, groundwater or land; (iii) the
generation, manufacture, processing, distribution, use, treatment, storage,
disposal, release, transport or handling of, or exposure to, Hazardous
Substances; or (iv) the investigation, remediation or cleanup of any Hazardous
Substances. As used in this paragraph, “Hazardous Substances” means pollutants,
contaminants or hazardous, dangerous, toxic, biohazardous or infectious
substances, materials, constituents or wastes or toxins, petroleum, petroleum
products and their breakdown constituents, or any other hazardous or toxic
chemical substance regulated under Environmental Laws or exhibiting a hazardous
waste characteristic including but not limited to corrosivity, ignitability,
toxicity, or reactivity, whether solid, gaseous or liquid in nature.
          (bb) None of the transactions contemplated by this Agreement
(including, without limitation, the use of the proceeds from the sale of the
Shares), will violate or result in a violation of Section 7 of the Exchange Act,
or any regulation promulgated thereunder, including, without limitation,
Regulations T, U and X of the Board of Governors of the Federal Reserve System.
          (cc) Prior to the date hereof, neither the Company nor any of its
affiliates nor any person acting on its or their behalf (other than the
Purchaser, as to whom the Company makes no representation) has taken any action
that is designed to or that has constituted or that might have been expected to
cause or result in stabilization or manipulation of the price of any security of
the Company in connection with the sale of the Shares.
          (dd) Neither the Company nor any “affiliate” of the Company is, or
after giving effect to the issuance and sale of the Shares, will become, subject
to regulation as (i) a “holding company,” (ii) a

6



--------------------------------------------------------------------------------



 



“subsidiary company” of a “holding company” or (iii) a “public-utility company,”
in each case as such terms are defined in the Public Utility Holding Company Act
of 1935 and the rules and regulations promulgated thereunder, as amended from
time to time (“PUHCA”). As of the date hereof, none of the Company or any of the
affiliates of the Company shall be a “subsidiary company” of a “holding
company,” in each case as such terms are defined in PUHCA.
          (ee) Except as described herein, none of the Company or any of the
Company’s subsidiaries is subject to regulation as a “public utility” as such
term is defined in the Federal Power Act and the rules and regulations
promulgated thereunder, as amended from time to time (the “FPA”), other than
(i) as a power marketer or an owner of generator leads, which has market-based
rate authority under Section 205 of the FPA or (ii) as a “qualifying facility”
(“QF”) under the Public Utility Regulatory Policies Act of 1978 and the rules
and regulations promulgated thereunder, as amended from time to time (“PURPA”),
as contemplated by 18 C.F.R. Section 292.601(c). Each of the Company and any of
the Company’s subsidiaries that is subject to regulation as a “public utility”
as such term is defined in the FPA has validly issued orders from the Federal
Energy Regulatory Commission (“FERC”), not subject to any pending challenge,
investigation or proceeding (other than the FERC’s generic proceeding initiated
in Docket No. EL01-118-000) (x) authorizing such person to engage in wholesale
sales of electricity and, to the extent permitted under its market-based rate
tariff, other transactions at market-based rates and (y) granting such waivers
and blanket authorizations as are customarily granted to entities with
market-based rate authority, including blanket authorizations to issue
securities and to assume liabilities pursuant to Section 204 of the FPA, except
in each case where the failure to have such orders could not reasonably be
expected to have a Material Adverse Effect.
          (ff) None of the Company or any of the Company’s subsidiaries (other
than subsidiaries regulated as steam utilities or chilled water providers) is
subject to any state laws or regulations respecting rates or the financial or
organizational regulation of utilities, other than, with respect to those
entities that are QF’s, such state regulations contemplated by 18 C.F.R.
Section 292.602(c) and “lightened regulation” as defined by the New York State
Public Service Commission.
          (gg) The Company is subject to Section 13 or 15(d) of the Exchange
Act.
          (hh) The Company has established and maintains disclosure controls and
procedures (as such term is defined in Rule 13a-14 under the Exchange Act),
which (i) are designed to ensure that material information relating to the
Company, including its consolidated subsidiaries, is made known to the Company’s
principal executive officer and its principal financial officer by others within
those entities, particularly during the periods in which the periodic reports
required under the Exchange Act are being prepared; (ii) have been evaluated for
effectiveness as of a date within 90 days prior to the date of the Company’s
most recent annual or quarterly report; and (iii) are effective in all material
respects to perform the functions for which they were established.
          (ii) Based on the evaluation of its disclosure controls and
procedures, the Company is not aware of (i) any significant deficiency in the
design or operation of internal controls which could adversely affect the
Company’s ability to record, process, summarize and report financial data or any
material weaknesses in internal controls; or (ii) any fraud, whether or not
material, that involves management or other employees who have a significant
role in the Company’s internal controls.
          (jj) Internal controls are reviewed and revised by the Company’s
management on a consistent basis in the ordinary course.
     2. Purchase of the Shares by the Purchaser, Agreements to Sell and
Purchase. The Company agrees, on the basis of the representations, warranties
and agreements of the Purchaser

7



--------------------------------------------------------------------------------



 



contained herein and subject to all the terms and conditions set forth herein,
to issue and sell to the Purchaser and, upon the basis of the representations,
warranties and agreements of the Company contained herein and subject to all the
terms and conditions set forth herein, the Purchaser agrees, to purchase from
the Company, at a purchase price of $1,000 per share, 250,000 Shares. The
Company shall not be obligated to deliver any of the securities to be delivered
hereunder except upon payment for all of the securities to be purchased as
provided herein.
          The Purchaser hereby represents and warrants to, and agrees with, the
Company that it is purchasing the Shares pursuant to a private sale exempt from
registration under the Act.
          The Purchaser understands that the Company and, for purposes of the
opinions to be delivered to the Purchaser pursuant to Sections 6(c) and 6(d)
hereof, counsel to the Company and counsel to the Purchaser, will rely upon the
accuracy and truth of the foregoing representations, warranties and agreements
and the Purchaser hereby consents to such reliance.
          The Purchaser agrees that if the Company becomes a wholly owned
subsidiary of a newly formed holding company that, at that time, does not have
other operations or assets, if any action by the Purchaser is required to effect
an exchange or conversion of the Purchaser’s Shares into substantially identical
shares of perpetual convertible preferred stock issued by such holding company,
then Purchaser will work with the Company in good faith to effect such exchange
or conversion, provided that nothing herein shall be deemed to give the
Purchaser any voting or objection rights that it would not otherwise have under
law.
     3. Delivery of the Shares and Payment Therefor. Delivery to the Purchaser
of and payment for the Shares shall be made at the office of Latham & Watkins
LLP, at 9:00 A.M., New York City time, on August 11, 2005 (the “Closing Date”).
The place of closing for the Shares and the Closing Date may be varied by
agreement between the Purchaser and the Company.
          The Shares will be delivered to the Purchaser, against payment by or
on behalf of the Purchaser of the purchase price therefor by wire transfer in
immediately available funds. The Shares will be evidenced by one or more
certificates in definitive form. The Shares to be delivered to the Purchaser
shall be made available to the Purchaser in New York City for inspection and
packaging not later than 9:30 A.M., New York City time, on the business day next
preceding the Closing Date.
     4. Agreements of the Company. The Company agrees with the Purchaser as
follows:
          (a) If not otherwise available on the Commission’s Electronic Data
Gathering, Analysis and Retrieval system (“EDGAR”), so long as any of the Shares
are outstanding, the Company will furnish to the Purchaser as soon as
practicable after the end of each fiscal year an annual report (including a
balance sheet and statements of income, stockholders’ equity and cash flows of
the Company and its consolidated subsidiaries certified by independent public
accountants) and, as soon as practicable after the end of each of the first
three quarters of each fiscal year (beginning with the fiscal quarter ending
after the date of this Agreement), will make available to the Purchaser
consolidated summary financial information of the Company and its subsidiaries
for such quarter in reasonable detail.
          (b) If not otherwise available on EDGAR, the Company will furnish to
the Purchaser (i) as soon as available, a copy of each report of the Company
mailed to stockholders generally or filed with any stock exchange or regulatory
body and (ii) from time to time such other information concerning the Company as
the Purchaser may reasonably request.

8



--------------------------------------------------------------------------------



 



          (c) The Company will apply the net proceeds from the sale of the
Shares to be sold by it hereunder to (i) redeem a portion of the Company’s
outstanding Secured Notes and (ii) for general corporate purposes.
          (d) Except as stated in this Agreement, neither the Company nor any of
its affiliates has taken, nor will any of them take, directly or indirectly, any
action designed to or that might reasonably be expected to cause or result in
stabilization or manipulation of the price of any security of the Company to
facilitate the sale of the Shares.
          (e) During the period of two years after the Closing Date, the Company
will not, and will not permit any of its “affiliates” (as defined in Rule 144
under the Act), to, resell any of the Shares that constitute “restricted
securities” under Rule 144 that have been reacquired by any of them.
          (f) The Company will take such steps as shall be necessary to ensure
that neither the Company nor any of the Company’s subsidiaries becomes an
“investment company” within the meaning of such term under the Investment
Company Act of 1940, as amended.
          (g) The Company will use all commercially reasonable efforts to do and
perform all things required or necessary to be done and performed under this
Agreement by it prior to the Closing Date, and to satisfy all conditions
precedent to the Purchaser’s obligations hereunder to purchase the Shares.
          (h) Between the date hereof and the Closing Date, the Company shall
not do or authorize any act or thing that would result in an adjustment of the
conversion price of the Shares if the Shares had been issued on the date hereof.
          (i) Unless and until such time as the Company shall have obtained
approval of the New York Stock Exchange for the listing of such number of its
authorized but unissued shares of Common Stock as shall be sufficient if
necessary to permit the conversion of all outstanding shares of the Preferred
Stock into the Maximum Number of Shares (as defined in the Certificate of
Designations), all conversions of shares of the Preferred Stock shall be
satisfied using shares of Common Stock of the Company held in treasury and,
unless and until such approval has been obtained from the New York Stock
Exchange, the Company shall reserve at all times a sufficient number of shares
of Common Stock in treasury for such conversions. The Company shall have no
further obligations under this provision if such approval is obtained from the
New York Stock Exchange.
          (j) The Company will not incur any debt or otherwise enter into any
agreement (including an amendment to an agreement) that would restrict the
ability of the Company to make any payments or otherwise provide any
consideration with respect to the Shares when and as due under the Certificate
of Designations (it being understood that the Company may comply with (i) the
indenture governing the Secured Notes, as in effect on the date hereof, and
(ii) the Credit Agreement, as it may be amended, restated, modified, refinanced,
replaced or otherwise supplemented from time to time, provided that the terms
thereof are no more restrictive with respect to this Section 4(j) than the
Credit Agreement as in effect on the date hereof with respect ).
     5. Expenses. Whether or not the transactions contemplated by this Agreement
are consummated or this Agreement becomes effective or is terminated, the
Company agrees to pay all costs, expenses, fees and taxes incident to and in
connection with: (i) the preparation, printing (including, without limitation,
word processing and duplication costs) and delivery of this Agreement, the
Certificate of Designations and all other agreements, memoranda, correspondence
and other documents printed and

9



--------------------------------------------------------------------------------



 



delivered in connection therewith; (ii) the issuance and delivery by the Company
of the Shares and any taxes payable in connection therewith; (iii) the
preparation of certificates for the Shares (including, without limitation,
printing and engraving thereof); and (iv) the performance by the Company of its
other obligations under this Agreement. Notwithstanding the foregoing, the
aggregate amount of all reasonable fees and disbursements of Latham & Watkins
LLP in connection with the transactions contemplated under this Agreement shall
be paid by the Purchaser.
     6. Conditions to Purchaser’s Obligations. The obligations of the Purchaser
hereunder are subject to the accuracy, when made and on and as of the Closing
Date, of the representations and warranties of the Company contained herein, to
the performance by the Company of its obligations hereunder, and to each of the
following additional terms and conditions:
          (a) The Purchaser shall not have discovered and disclosed to the
Company on or prior to the Closing Date that the Exchange Act Reports contain an
untrue statement of a fact that, in the opinion of the Purchaser or Latham &
Watkins LLP, is material, or omit to state a fact that, in the opinion of such
counsel, is material and is required to be stated therein or is necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.
          (b) All corporate proceedings and other legal matters incident to the
authorization, form and validity of this Agreement, the Shares, the Certificate
of Designations, the Credit Agreement Amendment, and all other legal matters
relating to this Agreement and the transactions contemplated hereby and thereby
shall be reasonably satisfactory in all material respects to counsel for the
Purchaser, and the Company shall have furnished to such counsel all documents
and information that they may reasonably request to enable them to pass upon
such matters.
          (c) Kirkland & Ellis LLP and General Counsel for the Company shall
have furnished to the Purchaser their written opinions, addressed to the
Purchaser and dated the Closing Date, in form and substance reasonably
satisfactory to the Purchaser and substantially in the form of Exhibit A hereto.
          (d) The Purchaser shall have received from Latham & Watkins LLP,
counsel for the Purchaser, such opinion or opinions, dated the Closing Date,
with respect to the issuance and sale of the Shares and other related matters as
the Purchaser may reasonably require, and the Company shall have furnished to
such counsel such documents and information as they reasonably request for the
purpose of enabling them to pass upon such matters.
          (e) Neither the Company nor any of its subsidiaries shall have
sustained, since the date of the latest audited financial statements included in
the Exchange Act Reports, any material loss or interference with its business
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor dispute or court or governmental action, order or
decree; and, since such date, there shall not have been any change in the
stockholders’ equity or long-term debt of the Company or any of its subsidiaries
or material adverse change, or any development involving a prospective material
adverse change, in or affecting the management, condition, financial or
otherwise, stockholders’ equity, results of operations, business or prospects of
the Company and its subsidiaries, taken as a whole.
          (f) The Company shall have furnished or caused to be furnished to the
Purchaser on the Closing Date certificates of officers of the Company
satisfactory to the Purchaser as to the accuracy of the representations and
warranties of the Company herein at and as of the Closing Date, as to the
performance by the Company of all of its obligations hereunder to be performed
at or prior to the Closing Date and as to such other matters as the Purchaser
may reasonably request.

10



--------------------------------------------------------------------------------



 



          (g) No action shall have been taken and no statute, rule, regulation
or order shall have been enacted, adopted or issued by any governmental agency
or body which would, as of the Closing Date, prevent the issuance or sale of the
Shares; and no injunction, restraining order or order of any other nature by any
federal or state court of competent jurisdiction shall have been issued as of
the Closing Date which would prevent the issuance or sale of the Shares.
          (h) The Company shall have filed the Certificate of Designations with
the Delaware Secretary of State, in the form and substance previously agreed,
and executed and delivered the Credit Agreement Amendment, and such other
documents as the Purchaser may reasonably require, and the Purchaser shall have
received original copies thereof, duly executed by the Company.
          All opinions, letters, evidence and certificates mentioned above or
elsewhere in this Agreement shall be deemed to be in compliance with the
provisions hereof only if they are in form and substance reasonably satisfactory
to counsel for the Purchaser.
     7. Indemnification.
          (a) The Company will indemnify and hold harmless the Purchaser, its
partners, directors and officers and each person, if any, who controls the
Purchaser within the meaning of Section 15 of the Securities Act, against any
losses, claims, damages or liabilities, joint or several, to which the Purchaser
may become subject, under the Securities Act or the Exchange Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon (i) any untrue statement or alleged
untrue statement of any material fact contained in the Exchange Act Reports, or
arise out of or are based upon the omission or alleged omission to state therein
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading, or (ii) the
breach of any representation, warranty or covenant contained in this Agreement,
and in each case, will reimburse the Purchaser for any legal or other expenses
reasonably incurred by the Purchaser in connection with investigating or
defending any such loss, claim, damage, liability or action as such expenses are
incurred.
          (b) The obligations of the Company under this Section 7 shall be in
addition to any liability which the Company may otherwise have and shall extend,
upon the same terms and conditions, to each person, if any, who controls the
Purchaser within the meaning of the Securities Act or the Exchange Act; and the
obligations of the Purchaser under this Section 7 shall be in addition to any
liability which the Purchaser may otherwise have and shall extend, upon the same
terms and conditions, to each person, if any, who controls the Company within
the meaning of the Securities Act or the Exchange Act.
     8. Termination. The obligations of the Purchaser hereunder may be
terminated by the Purchaser by notice given to and received by the Company prior
to delivery of and payment for the Shares if, prior to that time, any of the
events described in Section 6(e) shall have occurred or if the Purchaser shall
decline to purchase the Shares for any reason permitted under this Agreement.
     9. Reimbursement of Purchaser’s Expenses. If the Company fails to tender
the Shares for delivery to the Purchaser by reason of any failure, refusal or
inability on the part of the Company to perform any agreement on its part to be
performed, or because any other condition of the obligations hereunder required
to be fulfilled by the Company is not fulfilled, the Company shall reimburse the
Purchaser for all reasonable out-of-pocket expenses (including fees and
disbursements of counsel) incurred by the Purchaser in connection with this
Agreement and the proposed purchase of the Shares, and upon demand the Company
shall pay the full amount thereof to the Purchaser.

11



--------------------------------------------------------------------------------



 



     10. Notices, etc. All statements, requests, notices and agreements
hereunder shall be in writing, and:
          (a) if to the Purchaser, shall be delivered or sent by hand delivery,
mail, telex, overnight courier or facsimile transmission to Credit Suisse First
Boston Capital LLC, Eleven Madison Avenue, New York, New York 10010-3629,
Attention: Transactions Advisory Group, with a copy to Latham & Watkins LLP, 885
Third Avenue, Suite 1000, New York, New York 10022, Attention: Kirk A.
Davenport, Esq. (Fax: (212) 751-4864);
          (b) if to the Company, shall be delivered or sent by mail, telex,
overnight courier or facsimile transmission to NRG Energy, Inc., 211 Carnegie
Center, Princeton, New Jersey 08540, Attention: General Counsel (Fax:
(609) 524-4589), with a copy to Kirkland & Ellis LLP, 200 East Randolph Drive,
Chicago, Illinois 60601, Attention: Gerald T. Nowak, Esq. (Fax: (312) 861-2200);
          Any such statements, requests, notices or agreements shall take effect
at the time delivered by hand, if personally delivered; two business days after
being deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt is acknowledged, if telecopied; and on the next business
day, if timely delivered to an air courier guaranteeing overnight delivery.
     11. Persons Entitled to Benefit of Agreement. This Agreement shall inure to
the benefit of and be binding upon the Purchaser, the Company and their
respective successors. This Agreement and the terms and provisions hereof are
for the sole benefit of only those persons, except that the representations,
warranties, indemnities and agreements of the Company contained in this
Agreement shall also be deemed to be for the benefit of directors of the
Purchaser, officers of the Purchaser and any person or persons controlling the
Purchaser within the meaning of Section 15 of the Act. Nothing in this Agreement
is intended or shall be construed to give any person, other than the persons
referred to in this Section 11, any legal or equitable right, remedy or claim
under or in respect of this Agreement or any provision contained herein.
     12. Survival. The respective indemnities, representations, warranties and
agreements of the Company and the Purchaser contained in this Agreement or made
by or on behalf of them, respectively, pursuant to this Agreement, shall survive
the delivery of and payment for the Shares and shall remain in full force and
effect, regardless of any investigation made by or on behalf of any of them or
any person controlling any of them.
     13. Definition of the Terms “Business Day” and “Subsidiary.” For purposes
of this Agreement, (a) “business day” means any day on which the New York Stock
Exchange, Inc. is open for trading and (b) “subsidiary” has the meaning set
forth in Rule 405 of the Rules and Regulations.
     14. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of New York.
     15. Counterparts. This Agreement may be executed in one or more
counterparts and, if executed in more than one counterpart, the executed
counterparts shall each be deemed to be an original but all such counterparts
shall together constitute one and the same instrument.
     16. Headings. The headings herein are inserted for convenience of reference
only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.

12



--------------------------------------------------------------------------------



 



This Agreement is agreed to as of the date first written above.

          PURCHASER:    
 
        Credit Suisse First Boston Capital LLC    
 
       
By
  /s/ JOHN RYAN    
 
       
 
  Name: John Ryan    
 
  Title: Assistant Vice President Operations    
 
        COMPANY:    
 
        NRG Energy, Inc.    
 
       
By
  /s/ ROBERT C. FLEXON    
 
       
 
  Name: Robert C. Flexon    
 
  Title: Chief Financial Officer    

13



--------------------------------------------------------------------------------



 



Exhibit A
Opinions with respect to Corporate Matters
[Kirkland & Ellis LLP and General Counsel opinions attached]

 